          Case 1:19-cv-04080-WHP Document 11 Filed 07/09/19 Page 1 of 2



WOLLMUTH MAHER & DEUTSCH LLP
500 Fifth Avenue
New York, New York 10110
Telephone: (212) 382-3300
Facsimile: (212) 382-0050
Paul R. DeFilippo

Counsel for Plaintiff


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                :
In re                                                           :
                                                                :     Chapter 11
LEHMAN BROTHERS HOLDINGS INC., et al.,                          :
                                                                :     Case No. 08-13555 (SCC)
                           Debtors.                             :
                                                                :
                                                                :
LEHMAN BROTHERS HOLDINGS INC.,                                  :
                                                                :
        Plaintiff,                                              :
                                                                :
            - against -                                         :
                                                                :
STANDARD PACIFIC MORTGAGE, INC. f/k/a                           :
FAMILY LENDING SERVICES, INC., EAGLE                            :     No. 19-CV-04080 (WHP)
MORTGAGE HOLDINGS, LLC as successor by merger                   :
to EAGLE HOME MORTGAGE, INC., and UNIVERSAL                     :
AMERICAN MORTGAGE COMPANY, LLC,                                 :
                                                                :
        Defendants.                                             :




        PLEASE TAKE NOTICE that Paul R. DeFilippo of Wollmuth Maher & Deutsch LLP

hereby appears on behalf of Plaintiff, Lehman Brothers Holdings Inc. in the above captioned

case and also has been designated to accept service of all pleadings, notices, filings,
         Case 1:19-cv-04080-WHP Document 11 Filed 07/09/19 Page 2 of 2



correspondence and other papers relating to this litigation on behalf of the aforementioned

Plaintiff. I certify that I am admitted to practice in this Court.


Dated: New York, New York
       July 9, 2019

                                                Respectfully submitted,

                                                    /s/ Paul R. DeFilippo
                                                    Paul R. Defilippo

                                                WOLLMUTH MAHER & DEUTSCH LLP
                                                500 Fifth Avenue
                                                New York, New York 10110
                                                (212) 382-3300
                                                pdefilippo@wmd-law.com

                                                Counsel for Plaintiff
                                                Lehman Brothers Holdings Inc.
